Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicants arguments and amendments, filed on 1/29/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claim 1 such that the fluorinated molecule is a fluorinated polymer in the form of particles and the hydrogen containing molecule is a silicon-containing polymer comprising hydrogen atoms in which non-covalent association between the outer surface of the fluorinated polymer particles and the hydrogen atoms of the silicon-containing polymer exist.  These amendments overcome the previously relied upon prior art rejection to Mitchell (US Pat. 4,764,560), Keese et al. (US 2010/0159223), and Morita (US Pat. 4,387,168).  Mitchell et al. does not teach discrete fluorinated particles but rather a fluorinated matrix material in which a polysiloxane is dispersed therein.  Like Mitchell et al., Keese et al. and Morita also does not teach or suggest employing fluorinated polymer particles as required by independent claim 1. 
The prior art rejection to Derbes (US Pat. 6,114,448) is wholly maintained.  Applicants argue that Derbes fails to teach or suggest any adhesive compositions where a fluorinated polymer is non-covalently associated with a silicon-containing polymer through non-covalent interactions between an outer surface of the fluorinated polymer particles and the hydrogen atoms of the silicon containing polymer as required by independent claim 1.  Applicants argue that Derbes teaches immersion of the silicon-containing polymers within the interior of fluorine-based materials rather than on their surface.  Even with this teaching by Derbes, it cannot be disputed that Derbes teaches embodiments where fluorinated microparticles are mixed with a polysiloxane fluid to homogeneity (example 1).  Example 1 of Derbes consists of fluorinated particles and a silicon-containing polymer comprising hydrogen atoms just as Applicants claims.  Being that the mixture is homogeneous, it would be inherent that the surface of the PTFE micropowder would interact with the polysiloxane material in the same manner as claimed; namely, that the exterior of the polysiloxane material is largely or entirely comprised of a network of methyl groups with the exterior of the polysiloxane being largely or entirely comprised of hydrogen atoms.  So the argument that somehow the products taught by Derbes 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 12-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derbes (US Pat. 6,114,448) and for claims 4 and 5, as further evidenced by a technical data sheet for Zonyl MP 1100 from DuPont.
Claim 1, 6 and 13-16: Derbes teaches and exemplified compositions which are comprised of polytetrafluroethylene micropowder and polydimethylsiloxane fluids (examples 1-4).  The products of the working examples are described as a gelatinous wavy semi-solid product (example 1), a liquid wax (examples 2 and 3), and a semi-solid paste wax (example 4).  The compositions taught by Derbes are taught as being useful for the application to substrate surfaces of a wide variety of articles of manufacture (8:45-47).  Application to a substrate inherently requires at least some degree of adhesion, making the compositions taught by Derbes, capable of serving as adhesive compositions.  Derbes teaches in example 1 that the PTFE/PDMS blend does not degrade or phase separate or become less viscous, which infers that they are intimately “bonded” together via non-covalent interactions, thereby anticipating claim 1.  The same can be said for the physical property limitations of claims 13-16.  Since Derbes anticipates all of the limitations of claim 1, it would be expected that the interaction between the surface of the PTFE powder and the polydimethylsiloxane would be the same as required in claims 13-16.

Claims 4 and 5: Derbes exemplifies the employment of Zonyl MP 1100 from DuPont.  A technical data sheet for this polymer shows that it is a micropowder in which the agglomerates are readily be deagglomerated and broken down to particle sizes within the ranges required by claims 4 and 5.
Claims 7, 8 and 12: Polydimethylsiloxane is a polymer lacking any fluorine atoms and has a plurality of carbon-hydrogen bonds, thereby anticipating claims 7, 8 and 12.
Claims 17 and 19: In the formulations taught by Derbes, the siloxane-containing polymer is a liquid and the PTFE is a solid, thereby anticipating claims 17 and 19.
Claims 20 and 21: Derbes explicitly teaches that the PDMS/PTFE blends may be used to treat a variety of substrates of articles of manufacture (8:45-47).  These articles of manufacture include those having metal substrates, as taught at (8:62-9:5), thereby anticipating claims 20 and 21.

Claims 1-8, 12-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahl (US Pat. 4,784,795), and for claim 3, as further evidenced by Christian et al. (Polytetrafluoroethylene and Fluorinated Ethylene-Propylene Grease Lubricants, Lubrication Engineering, Vol. 30(2), 136-143).
Claims 1, 6 and 13-16: Fahl teaches lubricating compositions for water fittings.  Example 1 of Fahl teaches mixing 79 wt% of a polydimethylsiloxane having a viscosity of 50,000 mm2/s and 20 wt% of polytetrafluoroethylene particles with 1 wt% of nitrilotriacetic acid using a homogenizer to obtain a milky white lubricant.  The lubricant is employed to seal water fillings, particularly, ceramic fittings.  It is submitted that because Fahl homogenizes a mixture which consists essentially of polytetrafluoroethylene particles and polydimethylsiloxane fluid, said homogenized mixture would display the same type of non-covalent interactions as recited in claims 1 and 13-16.  A chemical composition and its properties are inseparable.  Should Applicants argue that Fahl does not teach their claimed non-covalent interactions, then it would be the position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed non-covalent interactions in the manner as claimed.  That is, if the non-covalent interactions are the function of a critical parameter (such as size and/or shape, or viscosity or structure of the silicon-containing polymer, etc.), than such 
Claim 2: PTFE has >5 wt% of fluorine atoms, thereby anticipating claim 2.
Claim 3: Example 3 of Fahl employs the perfluorinated powder TL-120.  Christian teaches that TL-120 is fluorinated ethylenepropylene (FEP) powder of substantial submicron size and that the particles are quite spherical (right column of page 137 and Figure 2).  As such, example 3 anticipates all of the limitations of claim 3.  
Claim 5: Fahl teaches that the particle size of the fluorinated particles ranges from about 1-3 microns, which anticipates the limitation that the particles comprise sized of at least 0.2 microns in diameter as recited in claim 5.
Claims 7, 8 and 12: The polydimethylsiloxane exemplified by Fahl is a silicone-containing polymer lacking any fluorine atoms and has a plurality of carbon-hydrogen bonds, thereby anticipating claims 7, 8 and 12.
Claims 17 and 19: In the formulations taught by Fahl, the siloxane-containing polymer is a liquid and the PTFE is a solid, thereby anticipating claims 17 and 19.
Claims 20-22: Fahl explicitly teaches that the PDMS/PTFE blends may be used to lubricate and seal water fittings, such as ceramic fittings.  It is well-known that water fittings are used to wed two substrates together.  In the presence of the lubricants taught and exemplified by Fahl, the lubricants would inherently be associated with at least two surfaces as required by claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fahl (US Pat. 4,784,795), as applied to claim 1 above.
The particle sizes of the PTFE powders employed by Fahl range from approximately 1-3 microns.  The lower end of this range has overlap with the upper range of claim 4 (about 1 micron) so as to warrant a prima facie case of obviousness, thereby satisfying the limitations of claim 4.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest adhesive compositions which are comprised of a fluorinated polymer as described in claim 1 and a Si-H containing polymer as required by claim 9.  Both Derbes and Fahl only teach polydimethylsiloxanes, which would not be expected to have any silicon-hydrogen bonds; all of the hydrogen atoms in PDMS are directly bonded to carbon atoms.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766